IN THE SUPREME COURT OF THE STATE OF DELAWARE

THOMAS R. DISHAROON,                  §
                                      §     No. 459, 2015
      Defendant Below,                §
      Appellant,                      §     Court Below—Superior Court
                                      §     of the State of Delaware in and
      v.                              §     for New Castle County
                                      §
STATE OF DELAWARE,                    §     Cr. ID No. 9709003173
                                      §
      Plaintiff Below,                §
      Appellee.                       §
                         Submitted: November 6, 2015
                         Decided:   November 6, 2015
                                ORDER
      This 6th day of November 2015, it appears to the Court that, on

October 21, 2015, the Clerk issued a notice to show cause, by certified mail,

directing the appellant to show cause why this appeal should not be

dismissed for the appellant’s failure to file an opening brief and appendix.

The appellant has not responded to the notice to show cause within the

required ten-day period. Dismissal of the appeal is deemed to be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules

3(b)(2) and 29(b), that this appeal is DISMISSED.

                                      BY THE COURT:

                                      /s/ Karen L. Valihura
                                             Justice